Citation Nr: 1242019	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  09-29 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for left leg thrombosis, to include as secondary to herbicide exposure and service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel

INTRODUCTION

The Veteran had active service from August 1964 to January 1977, to include service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.

In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record:  (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of a disorder; and (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

The Veteran claims that he currently has a left leg thrombosis condition that is related to his military service.  He attributes his condition to his exposure to herbicides during his service in the Republic of Vietnam.  As reflected in a March 2004 private treatment record, the Veteran also claims to have suffered a left leg injury while on active duty.  Alternatively, the Veteran claims that his left leg disorder is related to his service-connected diabetes mellitus disability.  
The Board notes that service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

A disorder may be service connected if the evidence of record, regardless of its date, shows that the Veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); see also Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116 (f); 38 C.F.R. §§ 3.307, 3.309.  If a Veteran was exposed to an herbicide agent during active military, naval, or air service, presumptive service connection for specifically identified diseases will be established even though there is no record of such disease during service, provided that the disease is manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. §§ 3.307(a)(6)(ii) , 3.309(e).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, the Board finds that a VA medical opinion is necessary with respect to the Veteran's claim prior to further appellate consideration.  38 C.F.R. § 3.159(c)(4).  The Veteran contends that his post-military left leg thrombosis condition is related to his military service, to include herbicide exposure.  Although the Veteran's service treatment records are negative for treatment for this specific disorder, his service treatment and personnel records confirm his service in the Republic of Vietnam.  Furthermore, the Board presumes that the Veteran was exposed to herbicides during his service in Vietnam.  According to 38 C.F.R. § 3.309(e), certain diseases may be presumed to be related to exposure to herbicides; the Veteran's left leg thrombosis is not among the listed diseases.  Therefore, this disability may not be presumed to be related to herbicide exposure.  However, service connection based on direct causation may still be established pursuant to Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

In this regard, the Veteran also attributes his post-military left leg thrombosis to an in-service left leg injury and to his service-connected diabetes mellitus disability.  However, it is unclear whether the Veteran currently has any residuals from the left leg deep vein thrombosis diagnosed in March 2004 and October 2005.  Moreover, the medical evidence currently of record is absent of medical opinions regarding whether his left leg thrombosis was caused or aggravated by his military service or any of his service-connected disabilities.  

These unanswered questions require further inquiry since the Board cannot make these medical determinations.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  The law requires provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence necessary to substantiate a claim.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Given the Veteran's assertions and the post-military evidence of a left leg thrombosis diagnosis, a VA examination is necessary to clarify the nature and etiology of the claimed left leg thrombosis disorder.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this Remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA and private treatment records identified by the Veteran as relevant to his claim in accordance with 38 C.F.R. § 3.159. 

2.  After completion of the above, schedule the Veteran for a VA examination with a vascular surgeon, with regards to his claimed left leg thrombosis disorder.  The Veteran's claims folder must be made available.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

(a)  Identify any left leg vascular disorder, to include thrombosis, which has been manifested at any time since the Veteran filed his claim in June 2007.  

(b)  For all left leg vascular disorders identified, provide an opinion, as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder is related to the Veteran's period of military service, to include his in-service exposure to herbicides and any left leg symptomatology documented in the service treatment records.  In providing the opinion, the examiner must consider any reports of a continuity of left leg symptomatology since service.

(c)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that an identified left leg vascular disorder is either (i) caused or (ii) aggravated (i.e. permanently worsen beyond the normal progression of the disability) by the Veteran's service-connected diabetes mellitus.

If the examiner finds that the left leg vascular disorder is aggravated by a service-connected disability, then he/she should quantify the degree of aggravation, if possible.

In providing the requested opinions, the examiner must consider and reconcile any conflicting evidence with respect to the above.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Then readjudicate the claim for service connection in light of the additional evidence obtained.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give them an opportunity to respond before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


